Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 04/26/2021. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been respectfully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

1.	Claims 1-2, 7-8, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zwinger et al. (US Pub No. 2009/0306920, hereinafter “Zwinger”) in view of Gross et al. (US Pub No. 2009/0099830, hereinafter “Gross”).

Regarding claim 1, Zwinger does disclose, a method for detecting unwanted electronic components in a target 2computing machine (Zwinger, (para. [0007]), monitoring can facilitate detection of: changes in electronic components, counterfeit (i.e. unwanted) electronic components, and/or changes associated with tampering with the electronic components), the method comprising:  3obtaining target electromagnetic interference (EMI) signals, which were 4gathered by monitoring EMI signals generated by the target computing machine (Zwinger, (para. [0061]), receive electromagnetic-interference (EMI) signals from one or more antennas while the integrated circuit on the circuit board is operating (310), where the one or more antennas are disposed on the circuit board) [5using an insertable device, wherein when the insertable device is inserted into the 6target computing  machine, the insertable device gathers the target EMI signals from 7the target computing  machine];  8generating a target EMI fingerprint from the target EMI signals; and  9comparing the target EMI fingerprint against a reference EMI fingerprint 10for the target computing machine to determine whether the target computing 11machine contains any unwanted electronic components (Zwinger, (para. [0066, 0032]), comparing the received EMI signals with an inferential model that provides estimates of EMI signals during normal operation of the integrated circuit. Note that this inferential model may include additional telemetry signals that are correlated with the received EMI signals, such as those associated with: internal performance parameters, canary performance parameters, and/or physical variables. In some embodiments, the comparison of the received EMI signals and the estimated EMI signals uses a sequential detection technique, such as the sequential probability ratio test (SPRT); (para. [0072, 0077]), where determining the condition facilitates detecting of counterfeit components. In particular, the condition may include an EMI fingerprint for the integrated circuit that can be compared to a reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component).  
Zwinger does not explicitly disclose but the analogous art Gross discloses, signal using an insertable device, wherein when the insertable device is inserted into the 6target computing machine, the insertable device gathers the target EMI signals from 7the target computing machine (Gross, (para. [0063]), antenna 214 in FIG. 2B is positioned inside chassis 218 of computer system 100 in an internal detection configuration. For example, antenna 214 can be positioned inside chassis 218 through an opening on chassis 218. In one embodiment of the present invention, antenna 214 can be placed at a fixed position within a specified distance of a target component within computer system 100. For example, in FIG. 2B antenna 214 is placed at a specific location in the vicinity of a CPU 220. In this configuration, antenna 214 can be used to pick up EMI signals 222 generated by CPU 220 with a high SNR; (para. [0066]), where internal detection technique of FIG. 2B can detect either a single counterfeit component in the system or a completely counterfeit system (i.e., wherein most or all the components have been counterfeited). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zwinger by including insertable device is inserted into the 6target computing machine taught by Gross for the advantage of detecting counterfeit electronic components by monitoring and analyzing EMI emissions generated from an electronic system which contains the components (Gross, (para. [0002])).

1 Regarding claim 2, the combination of Zwinger-Gross does disclose the method of claim 1, wherein prior to obtaining the target EMI 2signals, the method further comprises generating the reference EMI fingerprint 3by:  4obtaining reference EMI signals (Zwinger, (para. [0050]), Telemetry device 212 gathers information (such as EMI signals), which are generated by a reference 5computing machine of the same type as the target computing machine, wherein the 6reference computing system is certified not to contain unwanted electronic 7components, and wherein the reference EMI signals are obtained from a ground 8plane of the reference computing machine (Zwinger, (para. [0072, 0077]), where determining the condition facilitates detecting of counterfeit components. In particular, the condition may include an EMI fingerprint for the integrated circuit that can be compared to a reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component); and  9generating the Zwinger, (para. [0015]), the system may generate a reference EMI fingerprint from the reference EMI signals).  

1Regarding claim 7, the combination of Zwinger-Gross does disclose the method of claim 1, 2wherein the insertable device comprises one of the following, 3a universal serial bus (USB) dongle, which is insertable 4into a USB port in the target computing machine, 5a peripheral component interconnect (PCI) card, which is 6insertable into a PCI slot in the target computing system, and  7a hard-disk drive (HDD) filler package, which is insertable 8into an HDD slot in the target computing machine; and  9wherein the insertable device gathers the target EMI signals through 10ground lines or other signal lines in the target computing machine, or a through 11fixed antenna structure in the insertable device, which is optimized for a specific 12frequency range (Gross, (para. [0058]), the counterfeit detection is performed after computer system 100 is powered up. When powered up, computer system 100 generates EMI signals 208 from a plurality of electronic components, which include, but are not limited to: a central processing unit (CPU), a graphics processing unit (GPU), a hard disk drive (HDD), and memory chips).  

17Attorney Docket No.: ORA19-0337Inventors: Andrew J. Lewis, et al.



Regarding claim 8, the combination of Zwinger-Gross does disclose the method of claim 1, wherein the insertable device includes a software-defined radio (SDR) for communicating the target EMI signals with a 3data-acquisition unit (Zwinger, (para. [0050, 0046]), Telemetry device 212 gathers information (such as EMI signals, and more generally, telemetry signals) from various sensors and monitoring tools within computer system 100 in real-time during operation of computer system 100).  

Regarding claim 9, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.

1 Regarding claim 14, the substance of the claimed invention is identical to that of claim 7. Accordingly, this claim is rejected under the same rationale.
 
1 Regarding claim 15, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 16, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

1 Regarding claim 17, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  

Allowable Subject Matter
Claims 3-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten or amended in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432